Title: From George Washington to Jean Baptiste Louis Philippe Felix d’Olieres, Comte de Sainte-Mesme, 25 February 1781
From: Washington, George
To: Sainte-Mesme, Jean Baptiste Louis Philippe Felix d’Olieres, Comte de


                        
                            Sir,
                            Hd Qrs Feby 25. 81
                        
                        I beg you to be persuaded that I was happy in the opportunity which your short stay at Head-Quarters afforded
                            me of giving you those marks of my attention and esteem to which you are so justly intitled.
                        I cannot but see with pleasure the zeal which induces you to accompany the Marquis Dela fayette in his
                            present journey, assured that you would not take any step which you were not convinced would be perfectly agreeable to His
                            Excellency the Count De Rochambeau—I beg the favour of you to impart from me the same sentiments to Capt. St Victor.
                        I hope the occasion will afford you all the satisfaction you promise yourself—and that you will be persuaded
                            of the interest I take in all that concerns you, and of the attachment with which I have the honor to be Sir Your most
                            Obedt & humble ser.

                    